DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites “vehicles;and” in line 6, “theone or more sensors and the cameras to detect a location of collision condition” in lines 8 and 9, “adisplay” in line 11 and “thecollision condition” in line 12.  It is presumed to recite “vehicles; and”, “the one or more sensors and the cameras to detect a location of a collision condition”, “a display” and “the collision condition”.
Claim 7 recites “comprisingawarning” in line 1.  It is presumed to recite “comprising a warning”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “the other vehicles” in line 6 and “the vehicle driver” in line 11.  There is insufficient antecedent basis for these limitations in claim.   For prosecution purposes these limitations are interpreted as “a vehicle driver”.  Clarification is requested.
Claims 2-7 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Hinojosa (U.S. Pub 2019/0137622) in view of Long (CN-107150689-A).
Regarding claim 1, Lopez-Hinojosa discloses a collision avoidance system (see at least Figures 1 and 17), comprising: 
one or more cameras disposed at a vehicle equipped with said collision avoidance system, wherein each of the one or more cameras having a 360 degree of view (see at least Figures 1, 
one or more sensors disposed at the vehicle to determine the speed and distance of the other vehicles (see at least [0037] note, for example, sensors 401 and 403 may be cameras, while sensors 405 and 411 may be implemented as LIDAR or RADAR sensors and so on & [0145] note measuring, estimating and/or determining a particular trajectory of a moving vehicle or object, and/or other factors or parameters such as the velocity, acceleration, angular velocity, angular acceleration, distance from or to, and so on, of a moving vehicle or other object & [0162] note the at least one RADAR sensor that provides data indicative of a distance of the at least one object with respect to the vehicle & [0054] note the speed of other vehicles in the vicinity of the vehicle & [0087]); and 
a processor (see at least Figure 2, items 500, 141 and 535 & [0045] & [0050-0052] & [0144]) configured to 
receive information from the one or more sensors and the cameras to detect a location of collision condition (see at least [0145-0146] & [0151] & [0152] note an alert can be generated which his indicative of the speed and the trajectory of the other vehicles with respect to vehicle 105 (the vehicle in which the occupant or user is located) (i.e., the vehicles are projected to collide with one another at the location of the collision condition) & [0154] note moving the vehicle to a position or location that avoids the trajectory of the identified vehicle(s) or objects to avoid impact with such identified vehicles (i.e., the vehicle is moved to avoid impact at the location of the collision condition)); and 

However, Lopez-Hinojosa does not specifically disclose one or more cameras disposed at a vehicle with an extended retractable shaft, wherein each of the one or more cameras having a 360 degree of view with the help of the extended retractable shaft.
It is known to arrange one or more cameras on a vehicle in different ways.  For example, Long teaches a vehicle equipped with a collision avoidance system and one or more cameras disposed at the vehicle with an extended retractable shaft, wherein each of the one or more cameras having a 360 degree of view with the help of the extended retractable shaft (see at least Figure 2 & page 4, last paragraph, note “…as shown in FIG. 2, through the roof part, a telescopic rod upwards. the upper end is equipped with signal collecting device, a signal collecting device, a signal acquisition device (camera or radar emission receiver, when the plurality of signal collector is installed can be installed in the same direction or in different directions) can rotate for 360 in the horizontal direction, the vertical direction can be adjusted with a certain angle…” & page 3, lines 2-5, note “The automobile assistant drive intelligent algorithm respectively used for identifying the signal and data fusion to obtain the corresponding identification result, wherein said vehicle assisted driving intelligent algorithm comprises scene environment determination algorithm, lane shift detection algorithm, vehicle anticollision algorithm, car anti-collision algorithm and pedestrian detection algorithm.”).

Regarding claim 5, Lopez-Hinojosa in view of Long, as addressed above, teach wherein the generated warning signal is a light beam (see at least [0047] of Lopez-Hinojosa, note the speakers 510 may also be used to broadcast any relevant audio, including alerts as discussed herein, and this output may supplement the information shown by the passenger-compartment display 110, or it may be in lieu of the images being displayed).
Regarding claim 6, Lopez-Hinojosa in view of Long, as addressed above, teach wherein the warning signal is an auditory warning signal (see at least Figure 17, items 312 and 314 of Lopez-Hinojosa & [0152-0153] of Lopez-Hinojosa, note the audio alert & [0047] of Lopez-Hinojosa, note the speakers 510 may also be used to broadcast any relevant audio, including alerts as discussed herein, and this output may supplement the information shown by the passenger-compartment display 110, or it may be in lieu of the images being displayed).

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Hinojosa (U.S. Pub 2019/0137622) in view of Long (CN-107150689-A) as applied to claim 1 above, and in further view of Shalev-Shwartz (U.S. Pub 2019/0291728).
an image processing module, wherein the image processing module is connected with the processor.
It is known to arrange collision avoidance systems in different ways.  For example, Shalev-Shwartz teaches a collision avoidance system with an image processing module, wherein the image processing module is connected with a processor (see at least Figure 1, items 110, 190 and 180 & [0093] note processing unit (110) and image processor (190) & [0107-0108] note any number of image capture devices may be used to acquire images for input to the image processor & [0745] note alerting the user of collision via audible, haptic or visual means).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Shalev-Shwartz into Lopez-Hinojosa in view of Long.  This may reduce the processing load on Lopez-Hinojosa in view of Long’s processor.
Regarding claim 3, Lopez-Hinojosa in view of Long and Shalev-Shwartz, as addressed above, teach wherein the one or more cameras are connected with an image processing module (see at least Figure 1, items 110, 190 and 180 of Shalev-Shwartz & [0093] of Shalev-Shwartz, note processing unit (110) and image processor (190) & [0107-0108] of Shalev-Shwartz, note any number of image capture devices may be used to acquire images for input to the image processor & [0745] of Shalev-Shwartz, note alerting the user of collision via audible, haptic or visual means).
Regarding claim 7, Lopez-Hinojosa in view of Long and Shalev-Shwartz, as addressed above, teach a warning device to provide a vibratory warning signal (see at least [0745] of Shalev-Shwartz, note causing a seat, steering mechanism, or other component in a passenger compartment to vibrate).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Hinojosa (U.S. Pub 2019/0137622) in view of Long (CN-107150689-A) as applied to claim 1 above, and in further view of Juelsgaard (U.S. Pub 2018/0372875).
Regarding claim 4, Lopez-Hinojosa in view of Long, as addressed above, teach wherein the one or more cameras are high definition panorama cameras (see at least [0116] of Lopez-Hinojosa, note HD (High Definition) 360 degree camera).
However, Lopez-Hinojosa in view of Long do not specifically teach with night vision function.  
It is known to arrange collision avoidance systems in different ways.  For example, Juelsgaard teaches a vehicle with one or more cameras having a night vision function (see at least [0029] note each modality (e.g., LIDAR, radar, and camera) should have a 360-degree field of view around the truck (10) and trailer combination, which can enable the control system (100) to detect surrounding objects in variable conditions (e.g., at night or in the rain or snow) & [0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Juelsgaard into Lopez-Hinojosa in view of Long.  This allows Lopez-Hinojosa in view of Long’s collision avoidance system to be used in all environments (e.g., day or night), thus improving system performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687